Fairchild, J.
(dissenting). It is doubtful' whether Roehling was solvent when he changed the beneficiaries of the policies. The evidence is quite conclusive that he knew he could not pay his debts and that his fortune was gone or was held to him by a slender thread. His fading hope of a favorable turn was fixing the date of his self-destruction. There is, however, evidence upon values of certain property in which he had an interest tending to show that a balance between liabilities and assets was on the side of solvency. The trial court so found and that finding must stand.
The other important finding is contrary to the great weight and clear preponderance of the evidence. The facts show that he intended to deprive his creditors of a recourse to property which had been his and which, if left as it had been, would afford them means of satisfying their claims. That he intended to hinder and prevent the appellant from recovering money it had lent him is indicated plainly by his every move from the time he received a letter from the bank *326on September 21, 1931, up to the change in the designation of beneficiaries, and his subsequent acts speak just as strongly of his purpose to keep the appellant from recovering on his obligations to it. If the finding that Roehling had no actual intent to hinder creditors becomes of consequence in a determination of this case, it must be set aside as not sustained by the evidence.
The ruling that the change of payment from the estate to Mrs. Roehling is not literally within the definition of conveyance contained in sec. 242.01 (2), Stats., or conveyance as that term is generally understood in the law is not in accordance with my understanding of the law. It is my opinion that the law now is, and was generally understood to be, that a life insurance policy payable to an estate is property and that a change of beneficiary is to be treated, under such circumstances as here exist, as an act of transfer or conveyance. Business practices are consistent with this idea. If the rule advanced by the majority is a statement of the law, then, for his safety, the lender will be obliged to follow a practice of requiring an assignment to himself of a policy. A man of good reputation, having $50,000 of life insurance payable to his estate, who desires to borrow $1,000 or more or less, would under such a practice be expected to assign his policy whenever he was obliged to borrow money, even for a short time. The confusion would increase as the number of people with whom he dealt increased. Good faith and fairness in ordinary dealing ought to protect the borrower, the creditor, and the insurance company from the burden and embarrassment of such a rule.
Some states by statute or common practice are committed to the rule now proposed to be followed. In the cases I have been able to review, I find none which entirely excludes such policies as we have here from the category of property. In a case which seems to me to have had considerable, but undeserved weight with the majority, Equitable Life Assur. Soci*327ety v. Hitchcock, 270 Mich. 72, 258 N. W. 214, 216, it is said, as quoted in the majority opinion:
“Although it is true that a policy is property, it is only so in a limited sense”—
and it is added:
“It is clearly distinguishable from a promissory note payable at some future date.”
Most rights in property are subject to some limitation, and different instruments creating, defining, and evidencing rights have characters peculiar to themselves. An option on a valuable piece of real estate differs from a negotiable instrument too. It may also be said to be property in a limited sense. Until it is exercised, it is dependent upon performance of certain conditions and the happening of certain contingencies. The owner of the option may give it up. Still he has property there, and a loan made with the understanding that the right under the option is beneficial to the borrower’s estate puts in the creditor a right to find his relief in that resource when the debtor assigns the option and then commits suicide for the purpose of hindering and delaying the creditor and benefiting someone for whom he prefers to provide.
Earlier the supreme court of that state, in Ionia County Sav. Bank v. McLean, 84 Mich. 625, 48 N. W. 159, 160, said:
“A life insurance policy being property, it follows that its assignment must be governed by the same rule as that of other property.”
The opinion in that case, after noting that the debtor did not originally insure his life for the sole benefit of his wife and daughter, continues:
“He insured it for the benefit of his estate, in which his creditors were to be interested. The argument is not sound that, because he could insure his life under this statute for *328the benefit of his wife and daughter, therefore he can assign a policy which was not taken out for their sole benefit, and thus place it beyond the reach of creditors.”
The courts of many states with statutes not differing materially from ours have recognized the rule as just set forth by the reference to Ionia County Sav. Bank v. McLean, supra; see also 6 A. L. R. 1176.
It seems to me that the rule to be gathered from the best reasoned cases is that one extending credit to another on the basis of character and property, and influenced in making the loan by disclosures in a statement of assets and liabilities in which is included a policy of life insurance payable to the borrower’s estate, is entitled to have, the substance of the estate remain as disclosed, undiminished by a wilfully fraudulent act, conveying away the policies. The insurance contracts payable to the estate were property. They had the attributes of property. They gave a financial standing to one so situated that enabled him to say to a proposed creditor, “If I live, my faculties and opportunities to earn are such that I can and will pay; if I die, my estate will consist of avails of the insurance policies and will be subject to obligations left unsatisfied at my death.” I will refer to but two of the many cases to be found in 6 A. L. R. 1176, supporting this proposition. In Continental Nat. Bank v. Moore, 83 App. Div. 419, 82 N. Y. Supp. 302, it appeared that one Mason, having embezzled a large sum of money from his employers which he could not repay, transferred tO' his wife and daughter certain policies of insurance on his life, originally payable to his estate, and a few days thereafter, committed suicide. It was held that the assignment was void as against creditors. The second case is Gould v. Fleitmann, 230 N. Y. 569, 130 N. E. 897, affirming 188 App. Div. 759, 176 N. Y. Supp. 631. One Heinze, an insolvent debtor, assigned to his sister four policies of insurance payable to his estate. It was held that the creditors of Heinze might set aside these transfers as fraudulent, regardless of the fact *329that the policies had no cash value at the time of the change of beneficiary. In the annotation, 6 A. L. R. 1178, it is said :
“The ruling fact in the case was the fact that the transfer was made to put the proceeds of the policies out of the reach of creditors. Moreover, it was said, the policies were valuable contracts, constituted property, and were subject to the rules governing the transfer of property.”
No rule exists by which we can divide the contract into paid-up value and contingent value. A policy is a complete contract. In the sense of property, it must be treated as an entity, and cannot be carried away by a dishonest act, nor can any part of it be separated from the other.
It is suggested that the law favors the protection of dependents by way of insurance. It certainly does, but it is rather strange to associate in the same class and to put upon the same basis a fraudulent act, such as changing the beneficiary so as to defraud creditors, and the perfectly legal and proper act of taking out insurance to provide for one’s dependents. Insurance secured for the benefit of wife and children is one contract. Insurance for the benefit of the estate to protect creditors is another. Each seeks to meet obligations which the law expects an honest man to fulfil. There must be fault enough in a plan or method that permits the extension of the protection to one group to be made at the expense of and by defrauding the other to destroy it.
I do not believe the question is an open one in this state, but even though it is, this court should follow such cases as have been referred to, holding such a transfer invalid, for the rule of those cases is consistent with good morals and has been followed in the general practice in business circles.
I am authorized to state that Mr. Justice Martin concurs in this dissent.